 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (the “Agreement”), dated as of [__], 2018, is made by
and between PolarityTE, Inc., a Delaware corporation (“Company”), and the holder
of securities of the Company signatory hereto (“Holder”).

 

WHEREAS, pursuant to that certain Subscription Agreement (the “Subscription
Agreement”), by and between the Company and the Holder, the Holder, on or around
September 20, 2017, purchased from the Company units of the Company’s securities
(the “Units”) with each Unit consisting of one share of the Company’s 6% Series
F Convertible Preferred Stock (the “Preferred Shares”) and a two year warrant
(the “Warrants”) to purchase shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”);

 

WHEREAS, the Holder holds such number of Preferred Shares and Warrants as
indicated opposite such Holder’s name under the columns, “Number of Shares of
Series F Preferred Stock Held” and “Number of Warrants Held,” respectively, as
set forth on Schedule A annexed hereto;

 

WHEREAS, the Holder is entitled to an annual 6% dividend (the “Dividends”) in
accordance with the Certificate of Designations, Preferences and Rights of the
Preferred Shares as filed with the Secretary of State of the State of Delaware
on September 20, 2017 (the “Certificate of Designations”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Preferred Shares into shares of
Common Stock;

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act, the Company desires to
exchange with the Holder, and the Holder desires to exchange with the Company,
the Warrants for shares of the Company’s Common Stock;

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to the Certificate of Designations, the Company desires to cancel the
Certificate of Designations and retire the Preferred Shares, and the Holder
desires to approve the cancellation including waiver of any and all unpaid and
to be paid Dividends; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company and the Holder desire to terminate the Subscription Agreement and the
Registration Rights Agreement (as defined below), including the waiver of any
and all rights and obligations of each party thereunder;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:

 

1. Terms of the Preferred Stock Exchange. The Holder irrevocably agrees hereby,
effective as of the Effective Date (as defined below), and without any further
action on the part of the Holder, that the Preferred Shares shall be cancelled
and in exchange and full satisfaction therefor, the Holder shall be issued such
number of shares of Common Stock listed opposite such Holder’s name under the
column, “PS Shares to be Issued,” as set forth on Schedule A annexed hereto (the
“PS Shares”) pursuant to the terms and conditions of this Agreement.

 

 

 

 

2. Terms of the Warrant Exchange. The Company and Holder hereby irrevocably
agree, effective as of the Effective Date, and without any further action on the
part of the Holder, that the Warrants shall be cancelled and, in exchange and
full satisfaction therefor, the Holder shall be issued such number of shares of
Common Stock listed opposite such Holder’s name under the column, “Exchange
Shares to be Issued,” as set forth on Schedule A annexed hereto (the “Exchange
Shares”).

 

3. Waiver of Dividend. The Company and Holder hereby irrevocably agree,
effective on of the Effective Date, and without any further action on the part
of the Holder, to forever waive any obligation to pay or right to receive any
past or future Dividends pursuant to the Certificate of Designations, and in
consideration therefor, the Holder shall be issued such number of shares of
Common Stock listed opposite such Holder’s name under the column, “Dividend
Waiver Shares to be Issued,” as set forth on Schedule A annexed hereto (the
“Dividend Waiver Shares” and, collectively with the Exchange Shares and the PS
Shares, the “Securities”).

 

4. Waiver and Termination. (a) Effective as of the Effective Date, the Holder
hereby waives any obligation the Company has under the Registration Rights
Agreement, dated as of the date of the Subscription Agreement (the “Registration
Rights Agreement”), including, without limitation, with respect to the
registration of the shares of Common Stock issuable upon conversion of the
Preferred Shares or upon exercise of the Warrants and the Holder hereby waives
any and all damages, penalties and defaults related to the Company failing to
file or have declared effective a registration statement by the United States
Securities and Exchange Commission (the “Commission”). The Holder and the
Company agree and acknowledge that the Registration Rights Agreement shall be
cancelled as of the Effective Date and neither party shall have any further
rights or obligations under the Registration Rights Agreement as of the
Effective Date.

 

(b) Effective as of the date hereof, the Holder hereby waives any rights
pursuant to Section 8 of the Certificate of Designations and agrees and
acknowledges that the Certificate of Designations shall be cancelled as of the
Effective Date and the Holder shall have no further rights under the Certificate
of Designations as of the Effective Date.

 

(c) Effective as of the date hereof, the Holder hereby waives any rights
pursuant to the Warrants, including, without limitation, Section 8 of the
Warrants, and the Company and the Holder agree and acknowledge that the Warrants
shall be cancelled as of the Effective Date and neither party shall have any
further rights or obligations under the Warrants as of the Effective Date.

 

(d) Effective as of the date hereof, the Holder hereby waives any rights under
the Subscription Agreement, and the Company and the Holder agree and acknowledge
that the Subscription Agreement shall be cancelled as of the Effective Date and
neither party shall have any further rights or obligations under the
Subscription Agreement as of the Effective Date.

 

5. Closing. Upon satisfaction of the conditions set forth herein and upon
receipt of all closing deliverables set forth in this Section 5, unless waived
by the Company and the Holder, a closing (the date of such closing sometimes
referred to herein as the “Closing Date” or the “Effective Date”) shall occur at
the offices of King & Spalding LLP, 601 S. California Ave., Palo Alto,
California 94304, or such other location as the parties shall mutually agree. On
or before the Closing Date, Holder shall deliver to the Company (a) certificates
representing the Holder’s Preferred Shares, and (b) Holder’s Warrants, and the
Company shall deliver to Holder in book entry form the total number of shares of
restricted Common Stock of the Company as set forth on Schedule A annexed
hereto. Additionally, on or before the Closing Date, the Company shall have
received (i) Other Agreements executed by 100% of the Other Holders (as such
terms are defined below) and (ii) conversion notices from holders of 100% of the
outstanding shares of the Company’s Series A Preferred Stock, Series B Preferred
Stock and Series E Preferred Stock, duly executed by each such holder and
evidencing each such holder’s irrevocable intention to convert its respective
preferred stock into Common Stock pursuant to the terms of the applicable
Certificate of Designations for each such series of preferred stock. On the
Effective Date, any and all obligations of the Company to Holder under the
Certificate of Designations or with respect to the Preferred Shares or the
Warrants shall be fully satisfied, the certificates evidencing the Preferred
Shares and Warrants shall be cancelled, the Certificate of Designations, the
Subscription Agreement and the Registration Rights Agreement shall be terminated
and of no further force or effect and Holder will have no remaining rights,
powers, privileges, remedies or interests under the Subscription Agreement, the
Certificate of Designations, the Preferred Shares, the Warrants or the
Registration Rights Agreement.

 

2

 

 

6. Proxy. In consideration for the agreements of the parties hereto, the Holder
hereby irrevocably grants to, and appoints, Dr. Denver Lough, as Holder’s proxy
and attorney-in-fact, for and in the name, place and stead of Holder, (i) to
attend any annual or special meeting of the Company’s stockholders, (ii) to cast
any and all votes by written consent held in accordance with the Certificate of
Incorporation and Bylaws of the Company if no record date or meeting is held on
any matter or proposal presented to the stockholders for approval, (iii) to
include the Securities in any computation for purposes of establishing a quorum
at any such meeting and (iv) to vote all Securities, or grant or withhold a
consent or approval in respect of the Securities, or issue instructions to the
record holder of the Securities to do any of the foregoing, in connection with
the foregoing. Holder authorizes such proxy and attorney-in-fact to substitute
any other Person to act hereunder, to revoke any substitution and to file this
proxy and any substitution or revocation with the Secretary of the Company.
Holder hereby further affirms that the proxy set forth in this Section 6 is
coupled with an interest and is intended to be irrevocable (and as such shall
survive and shall not be affected by the death or incapacity of Holder, as
applicable), subject, however, to its automatic termination upon the transfer,
assignment, sale or other disposition, in whole or in part, voluntary or
involuntary, of the Securities, by Holder, and shall not be terminated by
operation of law or upon the occurrence of any other event other than such
transfer, assignment, sale or other disposition or upon the agreement by Dr.
Denver Lough to such termination.

 

7. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

8. Representations and Warranties of the Holder. The Holder represents and
warrants as of the date hereof and as of the closing to the Company as follows:

 

a. Authorization; Enforcement. The Holder has the requisite power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and any other documents or agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Holder and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Holder and no further action is required by the Holder. This Agreement has been
(or upon delivery will have been) duly executed by the Holder and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Holder enforceable against the Holder in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

3

 

 

b. Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. With respect to such matters, the Holder relies
solely on such advisors and not on any statements or representations of the
Company or any of its agents, written or oral. The Holder understands that it
(and not the Company) shall be responsible for its own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 

c. Information Regarding Holder. Holder is an “accredited investor”, as such
term is defined in Rule 501 of Regulation D promulgated by the Commission under
the Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable the
Holder to utilize the information made available by the Company to evaluate the
merits and risks of and to make an informed investment decision with respect to
the proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own the Securities.
Holder is able to bear the risk of such investment for an indefinite period and
to afford a complete loss thereof.

 

d. Legend. The Holder understands that the Securities have been issued pursuant
to an exemption from registration or qualification under the Securities Act and
applicable state securities laws, and except as set forth below, the Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED,
EXCEPT AS PERMITTED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

e. Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 8(d) above or any other legend (i)
while a registration statement covering the resale of such Securities is
effective under the Securities Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 and the Holder is not an affiliate of the Company
(provided that the Holder provides the Company with reasonable assurances that
such Securities are eligible for sale, assignment or transfer under Rule 144),
(iv) in connection with a sale, assignment or other transfer (other than under
Rule 144), provided that the Holder provides the Company with an opinion of
counsel to the Holder, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the Securities Act or (v) if such legend is
not required under applicable requirements of the Securities Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the Commission). If a legend is not required pursuant to the
foregoing, the Company shall no later than two (2) business days following the
delivery by the Holder to the Company or the transfer agent (with notice to the
Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from the Holder as may be required above in this
Section 8(e), as directed by the Holder, credit the aggregate number of shares
of Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system. The Company shall be responsible for any transfer agent fees or DTC fees
with respect to any issuance of Securities and the removal of any legends with
respect to any Securities in accordance herewith, including, but not limited to,
fees for the opinions of counsel rendered to the transfer agent in connection
with the removal of any legends.

 

4

 

 

f. Restricted Securities. The Holder understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws and, consequently, Purchaser may have to bear the risk of owning
the Securities for an indefinite period of time because the Shares may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Holder shall have delivered to the Company (if
requested by the Company) an opinion of counsel to the Holder, in form
reasonably acceptable to the Company, to the effect that such Securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) the Holder provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the Securities Act (or a
successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the Commission promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 

g. Investment Representations. Holder is acquiring the Securities for its own
account for the purpose of investment and not with a view to or for sale in
connection with any distribution thereof, and has no present intention to
effect, or any present or contemplated plan, agreement, undertaking,
arrangement, obligation, indebtedness, or commitment providing for, any
distribution of the Securities; and Purchaser has carefully reviewed the
representations concerning the Company contained in this Agreement and has made
detailed inquiry concerning the Company, its business and its personnel.

 

h. Certain Fees. No broker, finder or investment banker is entitled to any
brokerage, finder or other fee or commission in connection with the transactions
contemplated by this Agreement based on arrangements made by Holder.

 

9. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Holder:

 

a. Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and any other Transaction Documents to which the Company is a party
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors of the Company or the Company’s
stockholders in connection therewith and no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

5

 

 

b. Organization and Qualification. Each of the Company and its subsidiaries (the
“Subsidiaries”) are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof) or condition (financial or otherwise) of the Company
or any Subsidiary, individually or taken as a whole, (ii) the transactions
contemplated hereby or in any of the other Transaction Documents or (iii) the
authority or ability of the Company to perform any of its obligations under any
of the Transaction Documents. Other than its Subsidiaries, there is no Person
(as defined below) in which the Company, directly or indirectly, owns capital
stock or holds an equity or similar interest. “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any governmental
entity or any department or agency thereof.

 

c. No Conflict. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities) will not (i) (i) result in a violation of the Certificate of
Incorporation (as defined below) or other organizational documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or Bylaws (as defined below) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of The NASDAQ
Stock Market LLC (the “Principal Market”) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that would not reasonably be expected to
have a Material Adverse Effect.

 

d. No Consents. Except for the filing of a Listing of Additional Shares
Application with the Principal Market related to the listing of the Securities
for trading thereon, neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date of this
Agreement or, in respect of notices required or permitted to be filed with
certain state and federal securities commissions, which notices will be filed on
a timely basis, and neither the Company nor any of its Subsidiaries is aware of
any facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Transaction Documents. Except as disclosed in any of
the reports, schedules, forms, statements or other documents required to be
filed by the Company with the Commission under the Securities Act or the
Exchange Act of 1934, as amended, including the rules and regulations
promulgated thereunder, including pursuant to Section 13(a) or 15(d) thereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), the Company is not in violation of the requirements of the
Principal Market and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.

 

6

 

 

e. Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Securities is exempt from registration under the Securities Act. The
offer and issuance of the PS Shares and the Exchange Shares is exempt from
registration under the Securities Act pursuant to the exemption provided by
Section 3(a)(9) thereof. The Company covenants and represents to the Holder that
neither the Company nor any of its Subsidiaries has received, anticipates
receiving, has any agreement to receive or has been given any promise to receive
any consideration from the Holder or any other Person in connection with the
transactions contemplated by the Transaction Documents.

 

f. Issuance of Securities. The issuance of the Securities is duly authorized
and, upon issuance in accordance with the terms of the Transaction Documents,
shall be validly issued, fully paid and non-assessable and free from all liens,
charges and other encumbrances with respect to the issue thereof, other than as
a result of any action of the Holder or under federal or state securities laws.

 

g. Transfer Taxes. As of the date of this Agreement, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid by the
Company in connection with the issuance of the Securities to be issued to the
Holder hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

 

10. Additional Acknowledgments. The Holder and the Company confirm that the
Company has not received any consideration for the transactions contemplated by
this Agreement. Pursuant to Rule 144 promulgated by the Commission pursuant to
the Securities Act and the rules and regulations promulgated thereunder, the
holding period of the Exchange Shares issued in exchange for the Warrants tacks
back to the issue date of the Warrants. The Company agrees not to take a
position contrary to this paragraph.

 

11. Release by the Holder. In consideration of the foregoing, Holder and each of
Holder’s respective related parties, affiliates, successors and assigns
(collectively, the “Releasing Parties”) hereby forever releases, remises,
acquits and discharges each of the Company and its subsidiaries, as well as each
of their respective officers, directors, principals, control persons,
affiliates, stockholders, past and present employees and agents, insurers,
predecessors in interest, successors, and assigns (collectively, the “Company
Parties”), from any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, costs, loss of services, expenses,
compensation, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, extents, executions,
claims, liabilities and demands whatsoever, in law, admiralty or equity, which
any of the Releasing Parties ever had, now have or hereafter can, shall or may
have for, upon, or by reason of any matter, cause or thing whatsoever, whether
or not known or unknown, arising under the Preferred Shares, the Warrants or the
Securities (including, without limitation, the Preferred Shares, the PS Shares,
the Warrants, the Warrant Shares, the Exchange Shares or the Dividend Waiver
Shares), the Certificate of Designations, the Subscription Agreement, the
Registration Rights Agreement or any other Transaction Documents. It is the
intention of the Releasing Parties that this release is a general release with
regard to the performance, services, or fulfillment of duties of any kind, and
shall be effective as a bar to each and every claim, demand, or cause of action
that any of the Releasing Parties may now, or ever, have against the Company
Parties arising out of, related to, or in any way connected with the
relationship of the parties on or before the date hereof or arising out of or in
connection with the Preferred Shares, the Warrants or the Securities (including,
without limitation, the Preferred Shares, the PS Shares, the Warrants, the
Warrant Shares, the Exchange Shares or the Dividend Waiver Shares), the
Certificate of Designations, the Subscription Agreement, the Registration Rights
Agreement or any other Transaction Documents. The Releasing Parties recognize
that they may have some claim, demand, or cause of action against the Company
Parties of which they are totally unaware and unsuspecting, and that the
Releasing Parties are giving up such claims, demands, and causes of action by
execution of this release. It is the intention of the Releasing Parties in
executing this release that it will deprive each of them of each such unknown
claim, demand, and cause of action, and prevent any of them from ever asserting
such unknown claim, demand, or cause of action against any of the Released
Parties. It being understood that this Section shall not limit the Holder from
taking action for matters with respect to this Agreement.

 

7

 

 

12. Miscellaneous.

 

a. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may not be assigned by the Holder without the prior written consent of
the Company, which consent may be withheld by the Company in its sole
discretion.

 

b. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

c. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

d. Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

8

 

 

e. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered personally by hand or
by overnight courier, mailed by United States first-class mail, postage prepaid,
sent by facsimile or sent by electronic mail directed (a) if to Holder, at such
Holder’s address, facsimile number or electronic mail address set forth in the
Company’s records, or at such other address, facsimile number or electronic mail
address as such Holder may designate by ten (10) days’ advance written notice to
the other parties hereto; or (b) if to the Company, to its address, facsimile
number or electronic mail address set forth below and directed to the attention
of its Chief Executive Officer, or at such other address, facsimile number or
electronic mail address as the Company may designate by ten (10) days’ advance
written notice to the other parties hereto. All such notices and other
communications shall be effective or deemed given upon delivery, on the date
that is three (3) days following the date of mailing, upon confirmation of
facsimile transfer or upon confirmation of electronic mail.

 

If to the Company, to: PolarityTE, Inc.   615 Arapeen Drive   Salt Lake City, UT
84108   Attention: Chief Executive Officer   Email:   Facsimile number:

 

With a copy to: King & Spalding LLP (which shall not constitute notice) 601 S.
California Ave.   Palo Alto, CA 94304   Attention: Laura Bushnell   Email:
lbushnell@kslaw.com   Facsimile number: (650) 422-6800

 

f. Expenses. Except as otherwise set forth herein, the parties hereto shall pay
their own costs and expenses in connection herewith.

 

g. Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties hereto with regard
to the subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. In the
event of a conflict between this Agreement and any other Transaction Document,
this Agreement shall prevail. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 

h. Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

9

 

 

i. Independent Nature of the Holder’s Obligations and Rights. As set forth in
Section 5 hereof, as a condition to the closing, each holder of Preferred Shares
and Warrants as of the date hereof shall enter an agreement with the Company in
the form of this Agreement and the Exchange Agreement. The obligations of the
Holder under the Transaction Documents are several and not joint with the
obligations of any other holder of Preferred Shares or Warrants (each, an “Other
Holder”) under their respective agreements to exchange Preferred Shares and
Warrants (each, an “Other Agreement”), and the Holder shall not be responsible
in any way for the performance of the obligations of any Other Holders under any
Other Agreement. Nothing contained herein or in any Other Agreement, and no
action taken by the Holder pursuant hereto or any Other Holder pursuant to any
Other Agreement, shall be deemed to constitute the Holder or any Other Holder
as, and the Company acknowledges that the Holder and the Other Holders do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Holder and any Other Holder
are in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents, any
other agreement or any matters, and the Company acknowledges that the Holder and
the Other Holders are not acting in concert or as a group or entity, and the
Company shall not assert any such claim, with respect to such obligations or the
transactions contemplated by the Transaction Documents and any Other Agreement.
The decision of the Holder to receive the Securities pursuant to the Transaction
Documents has been made by the Holder independently of any Other Holder. The
Holder acknowledges that no Other Holder has acted as agent for the Holder in
connection with the Holder making its acquisition hereunder and that no Other
Holder will be acting as agent of the Holder in connection with monitoring the
Holder’s Securities or enforcing its rights under the Transaction Documents. The
Company and the Holder confirm that the Holder has independently participated
with the Company in the negotiation of the transaction contemplated hereby with
the advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
Other Holder to be joined as an additional party in any proceeding for such
purpose. For clarification purposes only and without implication that the
contrary would otherwise be true, the transactions contemplated by the
Transaction Documents include only the transaction between the Company and the
Holder and do not include any other transaction between the Company and any
Other Holder.

 

j. Most Favored Nation. The Company hereby represents and warrants as of the
date hereof that none of the terms offered to any Other Holder in any Other
Agreement is or will be more favorable to such Other Holder than those of the
Holder in this Agreement.

 

k. Reporting Status. Until the date on which the Holder no longer holds
Securities, the Company shall timely file all reports required to be filed with
the Commission pursuant to the Securities Exchange Act of 1934, as amended.

 

l. Listing. The Company shall use commercially reasonable efforts to promptly
secure the listing of all of the Securities upon the Principal Market (subject
to official notice of issuance) (but in no event later than the Effective Date).
The Company hereby agrees to use commercially reasonable efforts to maintain the
listing of the Common Stock, including the Securities, on the Principal Market.
The Company will take all action reasonably necessary to continue the listing
and trading of its Common Stock, including the Securities, on Principal Market
and will comply in all material respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 12(l).

 

(Signature Pages Follow)

 

10

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

POLARITYTE, INC.

 

By:     Name:     Title:    

 

HOLDER: [_______________]

 

By:    

 

Address for Notices:

__________________________________

__________________________________

__________________________________

__________________________________

 

Social Security or TIN: _______________________

 

Copies To:

 

Address for delivery of Securities:

__________________________________

__________________________________

__________________________________

__________________________________

 

 

 

 

SCHEDULE A

 

                                                                               
                                                                           

 

 

 

